Case: 4:18-cv-00423-HEA Doc. #: 243 Filed: 05/26/20 Page: 1 of 6 PageID #: 5977




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

MAJOR BRANDS, INC.,               )
                                  )
      Plaintiff,                  )
                                  )
v.                                )                Case No. 4:18CV423 HEA
                                  )
MAST-JÄGERMEISTER US, INC.,       )
MAST-JÄGERMEISTER US HOLDING, )
INC., SOUTHERN GLAZER’S WINE      )
AND SPIRITS OF MISSOURI, LLC,     )
SUPERIOR WINES AND LIQUORS, INC., )
and SOUTHERN GLAZER’S WINE AND )
SPIRITS, LLC                      )
                                  )
      Defendants.                 )

                 OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Compel, [Doc.

No.’s 181 (sealed) and 183 (redacted)], Plaintiff’s Motion to Compel Documents

Regarding the Missouri Liquor Franchise Act, [Doc. No.’s 187 (sealed) and 188

(redacted)], Plaintiff’s Motion to Compel Punitive Damages Documents, [Doc. No.

189], and Defendants’ Motion to Reopen Discovery, [Doc. No.’s 232 (Sealed) and

234 (redacted)] The parties respectively oppose each other’s motions. Based on

the memoranda submitted and arguments heard on the motions, Defendants’

Motion to Compel will be granted. Plaintiff’s Motion to Compel Document

regarding the Missouri Liquor Franchise Act will be denied. Plaintiff’s Motion to
Case: 4:18-cv-00423-HEA Doc. #: 243 Filed: 05/26/20 Page: 2 of 6 PageID #: 5978




Compel Punitive Damages Documents will be granted. Defendants’ Motion to

Reopen Discovery will be denied.

                                    Background

      Plaintiff brought this action after the termination of an alleged distribution

relationship between Plaintiff and Mast-Jägermeister US, Inc. According to

Plaintiff, the issues in the case are: whether a franchise existed between Major

Brands and Jägermeister such that the termination violated the Missouri Franchise

Act and the parties’ long standing distribution agreement, and whether Southern

Glazer’s Wine and Spirits of Missouri, LLC and Southern Glazer’s Wine and

Spirits, LLC’s (collectively, “Southern”) actions to induce Major Brands’

termination were wrongful and constitute tortious interference, and the extent of

the resulting damages, if any, to Major Brands. Discovery in this matter has been

tumultuous. The parties have once again sought intervention from the Court based

on the inability to resolve discovery issues.

                                  Legal Standard

      Federal Rule of Civil Procedure 26 sets forth the scope of discovery general:

      Parties may obtain discovery regarding any nonprivileged matter that is
      relevant to any party’s claim or defense and proportional to the needs of the
      case, considering the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to relevant information,
      the parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit.

                                         -2-
Case: 4:18-cv-00423-HEA Doc. #: 243 Filed: 05/26/20 Page: 3 of 6 PageID #: 5979




N goes
Fed. R. Civ. P. 26(b)(1).

                                     Discussion

Defendants’ Motion to Compel

      In their reply, Defendants advise that three categories remain at issue in the

Motion to Compel: information relating to Plaintiff’s other suppliers; financial and

ownership information relating to Plaintiff, and information about which Plaintiff

has made a partial production.

      The information sought by Defendants in the Motion to Compel is relevant

in relation to the existence of a community of interest, damages, and whether just

cause for termination of the relationship existed, as explained throughout

Defendants’ memoranda. In reviewing parties’ submissions, the Court finds that

the requested information is not overly burdensome in scope. If Plaintiff has

provided all responsive information relative to the respective requests, Plaintiff

shall so advise Defendants through a supplemental response to interrogatories and

requests. Defendants’ Motion to Compel is accordingly granted.

Motion to Compel Documents Regarding the Missouri Liquor Franchise Act

      Plaintiff seeks an Order compelling Defendants to provide documents and

communications relating to either Defendants’ understanding of the Missouri

Liquor Franchise Act or its applicability. Defendants oppose the motion, arguing

that the information sought is protected by the attorney client privilege or the work

                                         -3-
Case: 4:18-cv-00423-HEA Doc. #: 243 Filed: 05/26/20 Page: 4 of 6 PageID #: 5980




product doctrine. Plaintiff argues that Defendants have waived any attorney client

privilege and work product protection because during depositions Defendants’

representatives, in response to questions posed, testified that they thought the

Missouri Franchise Act didn’t apply to the situation because counsel had said so.

      Although the [attorney-client] privilege may be waived, such waiver must be
      voluntary. Smith v. Smith, 839 S.W.2d 382, 385 (Mo.App.1992). For
      example, “anticipatory waiver of the attorney-client privilege may occur
      where the client places the subject matter of the privileged communication in
      issue in the litigation.” Chase Resorts, 913 S.W.2d at 837 (citing
      Sappington, 821 S.W.2d at 904). This commonly arises when a party claims
      “reliance on legal advice as an element of a claim or defense.” Id.

                    *      *     *      *         *   *     *      *

      [A] waiver “extorted under cross-examination” is not voluntary. Smith, 839
      S.W.2d at 385. Likewise, disclosure “in response to an adverse party's
      discovery inquiry is not voluntary.” State ex rel. Chance v. Sweeney, 70
      S.W.3d 664, 670 (Mo.App.2002). Chance involved the physician-patient
      privilege, but the same rule applies here. Information given in reply to an
      adverse party's inquiry is considered to be “extorted” and involuntary. Id.

State ex rel. Behrendt v. Neill, 337 S.W.3d 727, 729-30 (Mo. Ct. App. 2011).

Defendants’ responses in the depositions were “extorted under cross-examination.”

Any disclosure was clearly involuntary and does not provide the basis for a waiver

of the attorney-client privilege or the work product doctrine. Plaintiff’s argument

that Defendants’ intent to rely on an “advice of counsel” defense to reach this

information is, at this point speculative, particularly in light of Defendants’

representation to the Court that they do not intend to invoke such a defense.

Plaintiff is not entitled to any privileged attorney-client or work product material.

                                            -4-
Case: 4:18-cv-00423-HEA Doc. #: 243 Filed: 05/26/20 Page: 5 of 6 PageID #: 5981




Plaintiff’s Motion to Compel Punitive Damages Documents

      Punitive Damage documents are discoverable, and Defendants will not be

prejudiced by the disclosure. Plaintiff’s three-year net worth request is not overly

broad nor unduly burdensome. The Motion will be granted.

Defendants’ Motion to Reopen Discovery

      Defendants seek to reopen discovery for the purpose of obtaining the sale of

“Plaintiff” arguing this is relevant for their “change in ownership is just cause for

termination” analysis. Defendants have failed to provide just cause for reopening

discovery at this point in the litigation. As Plaintiff argues, Defendants appear to

be seeking information on the sale of Major Brands, Holdings, which is not the

Plaintiff in this case. Further, Defendants have failed to sufficiently demonstrate

how discovery of these subsequent actions, which may or may not have occurred,

are relevant to the termination of the alleged franchise, which allegedly occurred

prior to any sale of any Major Brand entity. The motion will be denied.

                                     Conclusion

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Compel, [Doc.

No.’s 181 (sealed) and 183 (redacted)], is granted.




                                         -5-
Case: 4:18-cv-00423-HEA Doc. #: 243 Filed: 05/26/20 Page: 6 of 6 PageID #: 5982




      IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel

Documents Regarding the Missouri Liquor Franchise Act, [Doc. No.’s 187 (sealed)

and 188 (redacted)], is denied.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel Punitive

Damages Documents, [Doc. No. 189], is granted.

      IT IS FURTHER ORDERED that and Defendants’ Motion to Reopen

Discovery, [Doc. No.’s 232 (Sealed) and 234 (redacted)], is denied.

      Dated this 26th day of May, 2020.



                                     ________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                       -6-
